Case 8:19-cv-00704-WFJ-JSS Document 52 Filed 01/28/20 Page 1 of 1 PageID 268




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                                  CASE NO. 8:19-cv-00704-WFJ-JSS


CODY BECKER,
individually and on behalf of all
others similarly situated,                                         CLASS ACTION

        Plaintiff,                                                 JURY TRIAL DEMANDED

v.

LSCI, INC D/B/A SUN-TEC,

      Defendant.
__________________________________/

                                     NOTICE OF SETTLEMENT

        Plaintiff Cody Becker hereby notifies the Court that the parties have reached a settlement with

respect to Plaintiff’s individual claims. Plaintiff and Defendant are in the process of drafting a settlement

agreement. Plaintiff anticipates filing a notice of dismissal within ten (10) days of this notice.



Date: January 28, 2020


                                                                   Respectfully submitted,

                                                                   HIRALDO P.A.
                                                                   401 E. Las Olas Boulevard, Suite 1400
                                                                   Ft. Lauderdale, Florida 33301


                                                                   /s/ Manuel S. Hiraldo
                                                                   Manuel S. Hiraldo
                                                                   Florida Bar No. 030380
                                                                   Email: mhiraldo@hiraldolaw.com
                                                                   Telephone: 954.400.4713
                                                                   Counsel for Plaintiff
